Citation Nr: 1605740	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-01 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date prior to October 5, 2011 for the grant of a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael D. J. Eisenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in which the RO granted TDIU and assigned that rating an effective date of October 5, 2011.

In the Veteran's August 2014 notice of disagreement as to the September 2013 rating decision, he indicated that the effective date for TDIU should have been June 19, 2009.  

The Veteran testified before the undersigned Veterans Law Judge at a Central Office Board hearing in November 2015.  During that hearing the Veteran and his representative explained that the only issue on appeal is the issue of entitlement to an earlier effective date for the grant of TDIU.

At the November 2015 hearing the Veteran testified and his representative stated that since filing VA Form 21-22a appointing Mr. Eisenberg as representative, a copy of the Veteran's claim file records was requested but not received.  However, review of the claim file shows that since the form was filed in November 2007, the RO provided the requested records in January 2008 and again in October 2009.  The record reflects that the RO has complied with all requests by the Veteran for records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The claim file contains a letter dated in January 8, 2010 from the Social Security Administration (SSA) notifying the Veteran of a fully favorable decision of his claim for Social Security Disability Income benefits.  As any treatment records in the custody of SSA pertaining to the claims for the SSA disability income benefits may be relevant to the appeal, they must be obtained and associated with the claims file.  38 C.F.R. §3.159(c) (2) (2015); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Further, on remand, any outstanding VA treatment records must be associated with the claims file.  38 C.F.R. § 3.159 (c) (1), (2).

During the Board hearing in November 2015 the Veteran testified that that he had received training during a course of vocational rehabilitation under Chapter 31 of Title 38.  Thus there may be an existing VA Vocational Rehabilitation folder for the Veteran.  The records from the Veteran's VA vocational rehabilitation file must be associated with the claims file.  

The Veteran submitted his claim for TDIU on April 28, 2008.  That claim was denied in a May 2009 rating decision, after which the Veteran perfected an appeal to the Board.  Thereafter during the pendency of that appeal, the September 2013 rating decision granted TDIU, and assigned the TDIU an effective October 5, 2011. 

Except as otherwise provided, the effective date for the TDIU shall be the date of receipt of the claim or the date entitlement for TDIU arose, whichever is later.  Thus the effective date for the Veteran's TDIU shall be the date of claim, April 28, 2008 or the date entitlement is shown, whichever is later.  See 38 C.F.R. § 3.400 (2015).  
 
VA regulations provides that if the schedular rating is less than total, a veteran is entitled to a TDIU if the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that the evidence demonstrates that the Veteran has either a single disability rated at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent, and sufficient additional disability to bring the combined rating to at least 70 percent; and disabilities resulting from common etiology or a single accident will be considered as a single disability for these purposes.  38 C.F.R. § 4.16(a) (2015).

The Veteran meets the schedular criteria for TDIU since April 28, 2008.  However, there is no medical evidence of record addressing the cumulative effect of the Veteran's service-connected disabilities on his occupational functioning in the context of whether he is or is not able to secure or follow a substantially gainful occupation as a result of service-connected disabilities, during the appeal period prior to the current effective date for TDIU, October 5, 2011.  

The Board finds that the case should be referred to an appropriate medical doctor specialist or specialists as required, to review the claims file records in order to provide an opinion as to the occupational impairment from the Veteran's service-connected disabilities in combination prior to October 5, 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a VA Vocational Rehabilitation folder for the Veteran exists and if so, obtain and associate such file and its records with the claims file.  If a VA Vocational Rehabilitation folder is unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the Social Security Administration (SSA) any records associated with any claim filed by the Veteran for SSA disability benefits.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter refer the Veteran's case to appropriate medical doctor specialist or specialists as required for review of the claim file for the purpose of determining the occupational impairment resulting from the Veteran's service-connected disabilities each alone or in combination for the time period prior to October 5, 2011.  The claim file must be made available to and be reviewed by the examiner, with special attention to the clinical records prior to October 5, 2011.  

A rationale or explanation should be provided for any opinions reached.

4.  Finally, readjudicate the claim for TDIU.  If a benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case that takes into account all evidence submitted since the last supplemental statement of the case, and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




